Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s filing of claims 1-15 on 9/14/18 is acknowledged.  Claims 1-15 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/18 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 10/29/18 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the first detector, second detector, and the type discrimination and concentration calculation part.  Furthermore, while understanding the claim language may be aided by explanations contained in the specification, subject matter from the specification cannot be imported into the claim(s).  See MPEP 2111.01.
Claim 5 is rejected because “the plurality of first sensors” and “the metal organic frameworks” raises an antecedent basis issue. 
Claim 13 is rejected because “the metal organic frameworks” raises an antecedent basis issue.
Claim 14 is rejected because “the second sensors” raises an antecedent basis issue. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 8, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska et al. (“Gryska,” US Pub. No. 2014/0309947) in view of Chen et al. (“Chen, US Pub. No. 2012/0040471, cited in IDS).

a second detector which includes a second sensor having a sensor layer (e.g., detection layer 130a, b, c, or d) and electrodes (e.g., first out layer 125a, b, c, or d; and second outer layer 135a, b, c, or d) electrically connected with the sensor layer, the second detector measuring an electric property of the sensor layer which changes according to the molecules (e.g., [0032] et seq.); and
 a type discrimination and concentration calculation part (e.g., computer analysis software [0097] et seq.) which discriminates a type of the molecules by the fluorescence property measured with the first detector, and calculates a concentration of the molecules based on the electric property measured with the second detector and the type of molecules (e.g., [0134] et seq.).  See also MPEP 2112.02 and 2114. 
With regard to claims 1 and 9, Gryska does not specifically disclose a sensor containing a metal organic framework.  Chen discloses MOFs (“metal organic frameworks”) disclosed herein may be used for gas separation, gas storage and/or gas sensing. Many of these applications result from the unique micropores of the MOFs. (e.g., [0071]).  Furthermore, the MOFs of the present disclosure may also be used for 
As to claims 4 and 12, see e.g., [0080] et seq.
As to claim 7, see e.g., [0097] et seq. and MPEP 2114.
As to claim 8, see e.g., [0082] and [0086]. 
As to claim 13, see e.g., [0077] et seq.
As to claim 15, see e.g., [0003] et seq.
Claims 2, 3, 5, 6, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of Chen, as applied to claims 1 and 9 above, and Yamada et al. (WO 2017/042851 A1, cited in IDS; corresponding to Yamada et al. (“Yamada”), US Pub. No. 2018/0059053).  For examination purposes, the Office will apply US Pub. No. 2018/0059053 (“Yamada”) as the corresponding English translation for WO 2017/042851 A1. 
See Gryska and Chen supra.
As to claims 2, 3, 10, and 11, Gryska does not specifically disclose a sensor including a field effect transistor having a graphene layer as the sensor layer, and having organic probes provided on the graphene layer.  Yamada discloses FIG. 3 illustrates the detection element 13 using a graphene field effect transistor (GFET) for the sensor unit 11. The sensor unit 11 is not limited to the GFET, and may be a field effect transistor using carbon nanotube, a surface acoustic wave sensor, and so on. 
The GFET serving as the sensor unit 11 includes a semiconductor substrate 14 that functions as a gate electrode, an insulating film 15 provided as a gate insulating layer on the semiconductor substrate 14, a graphene layer 16 provided as a channel on the insulating film 15, a source electrode 17 provided at one end of the graphene layer 16, and a drain electrode 18 provided at the other end of the graphene layer 16. The organic probes 12 are provided on the graphene layer 16 of the GFET 11. An organic compound selectively bonding to the substance to be detected 2 is used for the organic probe 12. The substances to be detected 2 that are led into the detector 10 are captured by the organic probes 12 on the graphene layer 16. Some impurities 4 cannot obtain an interaction with the organic probes 12, and are not captured by the detection element 13. Electrons transfer from the substance to be detected 2 captured by the organic probe 12 to the GFET 11, thereby electrical detection is performed. In this way, 
	As to claim 5, see e.g., [0077] et seq. of Gryska.
	As to claims 6 and 14, Gryska does not specifically disclose different organic probes.  Yamada discloses different organic probes in e.g., [0030] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have different organic probes because it enables detection and discrimination of the substance to be detected.  (e.g., [0032] of Yamada).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



4/9/2021